Title: Memorial from George Hammond, with Jefferson’s Notes, 8 May 1793
From: Hammond, George,Jefferson, Thomas
To: Jefferson, Thomas


The Undersigned, his Britannic Majesty’s Minister Plenipotentiary to the United States of America, has the honor of representing to the Secretary of State that he has received information from various respectable quarters that a considerable quantity of arms and military accoutrements, which an agent of the French government has collected and purchased in this country, is now preparing to be exported from New York to France.
The secrecy, with which a transaction of this nature is generally conducted, has rendered it impossible for the Undersigned to procure precise proof of it. Entertaining however no doubt of the existence of the fact, he esteems it his duty to lay it immediately before the executive government of the United States, which he trusts will deem it more expedient (if any measures for the purpose can be devised) to prevent the execution of this contravention of the President’s proclamation than to expose vessels belonging to its citizens to those dangers and difficulties which may result from the circumstance of their carrying articles of the description above mentioned.
Philadelphia
    8th May 1793.

Geo. Hammond


[Notes by TJ:]

expressions of our desire that no aids of arms or other contreband goods should be furnished by our citizens
but that such are the difficulties of interfering that we must leave it on
 H. and J. pro. R. reluctant K. contrethe footing of the L. of nations, by abandoning private adventurers to the external penalty, and at the same time, that all the belligerent parties shall have equal liberties on this subject.
disdain responsibility for acts of citizens
 government has reported in proclamation it’s abandonment of individuals

